Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarsauliya et al (US 20220201010 A1) in view of Spencer et al (US 20100107225 A1).
Regarding claim 1 Tarsauliya et al teach a computer-implemented method for device fingerprinting, the computer-implemented method comprising: receiving, at a first time by one or more computing devices and from an application, a first plurality of device attributes identifying a client device on which the application is being used (see Paragraph [0028] and FIG.2, where 104F or 104G can be first device and receiving device identifiers in the device analytic engine);
receiving, at a second time by the one or more computing devices and from the application, an indication that a user is attempting to perform a transaction using the application on the client device (see Paragraph [0028] and FIG.2, where 104F or 104G computing devices generating/imitating/transaction after receiving device identifier and device data); 
requesting, by the one or more computing devices and in response to receiving the indication, a second plurality of device attributes identifying the client device on which the application is being used, wherein the second plurality of device attributes is different than the first plurality of device attributes and comprises second device identification data (see Paragraph [0044-0046], where second plurality of device identifiers generating after a plurality of device identifiers generated form previously received device data); 
receiving, by the one or more computing devices and in response to requesting the second plurality of device attributes, the second plurality of device attributes (see Paragraph [0044-0046], where receiving second plurality of device identifiers); 
comparing, by the one or more computing devices, the second plurality of device attributes to the first plurality of device attributes (see Paragraph [0048-0050], where comparing second plurality of device identifier with a rule identifier that device analytic engine previously received device data); 
and determining, by the one or more computing devices and based on the comparing the second plurality of device attributes to the first plurality of device attributes, a device risk score indicating whether the user is authorized to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
	Tarsauliya et al do not teach plurality of device attributes comprises first user contact data and second user contact data.
	However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al teach plurality of device attributes comprises first use contact data and second user data (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Regarding claim 2, modified Tarsauliya et al in view of Spencer et al teach computer-implemented method of device fingerprinting as claim 1, Tarsauliya et al teach further comprising: determining, by the one or more computing devices, that the device risk score is equal to or greater than a maximum device risk score threshold value (see Paragraph [0062], where assign a positive or a negative score depending on a value of one or more parameters in device data.); 
and preventing, by the one or more computing devices and in response to determining that the device risk score is equal to or greater than the maximum device risk score threshold value, the user from performing the transaction using the application (see Paragraph [0062], where indicating that the same computing device is attempting to make multiple transaction and determine fraudulent or suspicious device by score).

Regarding claim 3, modified Tarsauliya et al in view of Spencer et al teach computer-implemented method of device fingerprinting as claim 1, Tarsauliya et al further comprising: determining, by the one or more computing devices, that the device risk score is less than a maximum device risk score threshold value and equal to or greater than a minimum device risk score threshold value (see Paragraph [0063-0064], where when the device score is below a configurable threshold, determine as fraudulent computing device. Higher score then configurable threshold, determine as positive device); 
and performing, by the one or more computing devices and in response to determining that the device risk score is less than the maximum device risk score threshold value and equal to or greater than the minimum device risk score threshold value (see Paragraph [0062], where indicating that the same computing device is attempting to make multiple transaction and determine fraudulent or suspicious device by score), a supplemental authentication technique to determine whether the user is authorized to perform the transaction using the application (see Paragraph [0048-0053], where if device analytics module does not determine a match between device identifiers, then device analytic module move next supplemental authentication technique by comparing a different plurality of device data such as customer session identifier, Android identifier, user identifiers and etc.).

Regarding claim 5, modified Tarsauliya et al in view of Spencer et al teach computer-implemented method of device fingerprinting as claim 3, Tarsauliya et al teach the performing the supplemental authentication technique comprises: determining, by the one or more computing devices, that a first portion of the first data matches a second portion of the second data (see Paragraph [0048-0053], where if device analytics module does not determine a match between device identifiers, then device analytic module move next supplemental authentication technique by comparing a different plurality of device data such as customer session identifier, Android identifier, user identifiers and etc.).
and authorizing, by the one or more computing devices and in response to determining that the first portion of the first data matches the second portion of the second data, the user to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al do not teach first authorized user contact data comprises first authorized user data and the second user contact data comprises second authorized user data.
However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al teach first authorized user contact (can be broadest reasonable interpretation because authorized users could be primary account holders, or secondary account holders) data comprises first authorized user data and the second user contact data comprises second authorized user data (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Regarding claim 6, modified Tarsauliya et al in view of Spencer et al teach computer-implemented method of device fingerprinting as claim 3, Tarsauliya et al teach the performing the supplemental authentication technique comprises: determining, by the one or more computing devices, that a first portion of the first data matches a second portion of the second data (see Paragraph [0044-0046], where second plurality of device identifiers generating after a plurality of device identifiers generated form previously received device data);
and authorizing, by the one or more computing devices and in response to determining that the first portion of the first data matches the second portion of the second data, the user to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al do not teach self-user contact for primary user of the client device associated with first and second plurality device attributes.
However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al self-user contact for primary user of the client device associated with first and second plurality device attributes (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Regarding claim 7, modified Tarsauliya et al in view of Spencer et al teach computer-implemented method of device fingerprinting as claim 1, Tarsauliya et al teach further comprising: determining, by the one or more computing devices, that the device risk score is less than a minimum device risk score threshold value (see Paragraph [0063-0064], where when the device score is below a configurable threshold, determine as fraudulent computing device. Higher score then configurable threshold, determine as positive device);
 and authorizing, by the one or more computing devices and in response to determining that the device risk score is less than the minimum device risk score threshold value, the user to perform the transaction using the application (see Paragraph [0062], where indicating that the same computing device is attempting to make multiple transaction and determine fraudulent or suspicious device by score).

Regarding claim 8, modified Tarsauliya et al in view of Spencer et al et al teach computer-implemented method of device fingerprinting as claim 1, Tarsauliya et al teach wherein: the application is a first application (see Paragraph [0017], where one or more applications in computing devices); 
the client device is a first client device (see Paragraph [0026], where computing device 104F or 104G);
 the indication is a first indication (see Paragraph [0011], where indicated which parameter in the device by rules); 
the transaction is a first transaction (see Paragraph [0014], where conduct legitimate transaction by computing device); 
the device risk score is a first device risk score (see Paragraph [0014], where score based on device analytic engine identified for the computing device); 
and the computer-implemented method further comprises: receiving, at a third time by the one or more computing devices and from a second application, a second indication that the user is attempting to perform a second transaction using the second application on a second client device (see Paragraph [0028] and FIG.2, where 104F or 104G computing devices generating/imitating/transaction after receiving device identifier and device data);
 requesting, by the one or more computing devices and in response to receiving the second indication, a third plurality of device attributes identifying the second client device on which the second application is being used, wherein the third plurality of device attributes is different than the first plurality of device attributes and comprises third device identification data (see Paragraph [0041-0045] and FIG. 2, where computing device 104G or 104F which is second client device, receive device data such as device identifier, user identifier, and other device information when second client device attempting to transaction);
receiving, by the one or more computing devices and in response to requesting the third plurality of device attributes, the third plurality of device attributes (see Paragraph [0044-0046], where receiving one or more plurality of device identifiers);
comparing, by the one or more computing devices, the third plurality of device attributes to the first plurality of device attributes (see Paragraph [0048-0050], where comparing third plurality of device identifier with a rule identifier that device analytic engine previously received device data);
and determining, by the one or more computing devices and based on the comparing the third plurality of device attributes to the first plurality of device attributes, a second device risk score indicating whether the user is authorized to perform the second transaction using the second application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al using third user contacts data to match second client devices.
However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al teach using third user contacts data to match second client devices (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Regarding claim 9, Tarsauliya et al teach a non-transitory computer readable medium including instructions for causing a processor to perform operations for device fingerprinting, the operations comprising: receiving, at a first time and from an application, a first plurality of device attributes identifying a client device on which the application is being used, wherein the first plurality of device attributes comprises first device identification data (see Paragraph [0028] and FIG.2, where 104F or 104G can be first device and receiving device identifiers in the device analytic engine);
receiving, at a second time and from the application, an indication that a user is attempting to perform a transaction using the application on the client device (see Paragraph [0028] and FIG.2, where 104F or 104G computing devices generating/imitating/transaction after receiving device identifier and device data);
 requesting, in response to receiving the indication, a second plurality of device attributes identifying the client device on which the application is being used, wherein the second plurality of device attributes is different than the first plurality of device attributes and comprises second device identification data (see Paragraph [0044-0046], where second plurality of device identifiers generating after a plurality of device identifiers generated form previously received device data); 
receiving, in response to requesting the second plurality of device attributes, the second plurality of device attributes (see Paragraph [0044-0046], where receiving second plurality of device identifiers);  
comparing the second plurality of device attributes to the first plurality of device attributes (see Paragraph [0048-0050], where comparing second plurality of device identifier with a rule identifier that device analytic engine previously received device data);
and determining, based on the comparing the second plurality of device attributes to the first plurality of device attributes, a device risk score indicating whether the user is authorized to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al do not teach plurality of device attributes comprises first user contact data and second user contact data.
	However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al teach plurality of device attributes comprises first use contact data and second user data (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 
	
Regarding claim 10, modified Tarsauliya et al in view of Spencer et al teach non-transitory computer readable medium of device fingerprinting as claim 9, Tarsauliya et al teach wherein the operations further comprise: determining that the device risk score is equal to or greater than a maximum device risk score threshold value (see Paragraph [0062], where assign a positive or a negative score depending on a value of one or more parameters in device data.); 
and preventing, by the one or more computing devices and in response to determining that the device risk score is equal to or greater than the maximum device risk score threshold value, the user from performing the transaction using the application (see Paragraph [0062], where indicating that the same computing device is attempting to make multiple transaction and determine fraudulent or suspicious device by score).

Regarding claim 11, modified Tarsauliya et al in view of Spencer et al teach non-transitory computer readable medium of device fingerprinting as claim 9, Tarsauliya et al teach wherein the operations further comprise: determining that the device risk score is less than a maximum device risk score threshold value and equal to or greater than a minimum device risk score threshold value (see Paragraph [0063-0064], where when the device score is below a configurable threshold, determine as fraudulent computing device. Higher score then configurable threshold, determine as positive device); 
and performing, by the one or more computing devices and in response to determining that the device risk score is less than the maximum device risk score threshold value and equal to or greater than the minimum device risk score threshold value (see Paragraph [0062], where indicating that the same computing device is attempting to make multiple transaction and determine fraudulent or suspicious device by score), a supplemental authentication technique to determine whether the user is authorized to perform the transaction using the application (see Paragraph [0048-0053], where if device analytics module does not determine a match between device identifiers, then device analytic module move next supplemental authentication technique by comparing a different plurality of device data such as customer session identifier, Android identifier, user identifiers and etc.).
	 
Regarding claim 13, modified Tarsauliya et al in view of Spencer et al teach non-transitory computer readable medium of device fingerprinting as claim 11, Tarsauliya et al teach the performing the supplemental authentication technique comprises: determining, by the one or more computing devices, that a first portion of the first data matches a second portion of the second data (see Paragraph [0048-0053], where if device analytics module does not determine a match between device identifiers, then device analytic module move next supplemental authentication technique by comparing a different plurality of device data such as customer session identifier, Android identifier, user identifiers and etc.).
and authorizing, by the one or more computing devices and in response to determining that the first portion of the first data matches the second portion of the second data, the user to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al do not teach first authorized user contact data comprises first authorized user data and the second user contact data comprises second authorized user data.
However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al teach first authorized user contact (can be broadest reasonable interpretation because authorized users could be primary account holders, or secondary account holders) data comprises first authorized user data and the second user contact data comprises second authorized user data (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Regarding claim 14, modified Tarsauliya et al in view of Spencer et al teach non-transitory computer readable medium of device fingerprinting as claim 11, Tarsauliya et al teach the performing the supplemental authentication technique comprises: determining, by the one or more computing devices, that a first portion of the first data matches a second portion of the second data (see Paragraph [0044-0046], where second plurality of device identifiers generating after a plurality of device identifiers generated form previously received device data);
and authorizing, by the one or more computing devices and in response to determining that the first portion of the first data matches the second portion of the second data, the user to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al do not teach self-user contact for primary user of the client device associated with first and second plurality device attributes.
However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al self-user contact for primary user of the client device associated with first and second plurality device attributes (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Regarding claim 15, modified Tarsauliya et al in view of Spencer et al teach non-transitory computer readable medium of device fingerprinting as claim 9, Tarsauliya et al teach further comprising: determining, by the one or more computing devices, that the device risk score is less than a minimum device risk score threshold value (see Paragraph [0063-0064], where when the device score is below a configurable threshold, determine as fraudulent computing device. Higher score then configurable threshold, determine as positive device);
 and authorizing, by the one or more computing devices and in response to determining that the device risk score is less than the minimum device risk score threshold value, the user to perform the transaction using the application (see Paragraph [0062], where indicating that the same computing device is attempting to make multiple transaction and determine fraudulent or suspicious device by score).

Regarding claim 16, modified Tarsauliya et al in view of Spencer et al teach non-transitory computer readable medium of device fingerprinting as claim 9, Tarsauliya et al teach wherein: the application is a first application (see Paragraph [0017], where one or more applications in computing devices); 
the client device is a first client device (see Paragraph [0026], where computing device 104F or 104G);
 the indication is a first indication (see Paragraph [0011], where indicated which parameter in the device by rules); 
the transaction is a first transaction (see Paragraph [0014], where conduct legitimate transaction by computing device); 
the device risk score is a first device risk score (see Paragraph [0014], where score based on device analytic engine identified for the computing device); 
and the computer-implemented method further comprises: receiving, at a third time by the one or more computing devices and from a second application, a second indication that the user is attempting to perform a second transaction using the second application on a second client device (see Paragraph [0028] and FIG.2, where 104F or 104G computing devices generating/imitating/transaction after receiving device identifier and device data);
 requesting, by the one or more computing devices and in response to receiving the second indication, a third plurality of device attributes identifying the second client device on which the second application is being used, wherein the third plurality of device attributes is different than the first plurality of device attributes and comprises third device identification data (see Paragraph [0041-0045] and FIG. 2, where computing device 104G or 104F which is second client device, receive device data such as device identifier, user identifier, and other device information when second client device attempting to transaction);
receiving, by the one or more computing devices and in response to requesting the third plurality of device attributes, the third plurality of device attributes (see Paragraph [0044-0046], where receiving one or more plurality of device identifiers);
comparing, by the one or more computing devices, the third plurality of device attributes to the first plurality of device attributes (see Paragraph [0048-0050], where comparing third plurality of device identifier with a rule identifier that device analytic engine previously received device data);
and determining, by the one or more computing devices and based on the comparing the third plurality of device attributes to the first plurality of device attributes, a second device risk score indicating whether the user is authorized to perform the second transaction using the second application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al using third user contacts data to match second client devices.
However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al teach using third user contacts data to match second client devices (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Regarding claim 17, Tarsauliya et al teach a computing system for device fingerprinting comprising: a storage unit configured to store instructions; a communication unit, coupled to the storage unit, configured to process the stored instructions to: 
receive, at a first time and from an application, a first plurality of device attributes identifying a client device on which the application is being used, wherein the first plurality of device attributes comprises first device identification data (see Paragraph [0028] and FIG.2, where 104F or 104G can be first device and receiving device identifiers in the device analytic engine);
receive, at a second time and from the application, an indication that a user is attempting to perform a transaction using the application on the client device (see Paragraph [0028] and FIG.2, where 104F or 104G computing devices generating/imitating/transaction after receiving device identifier and device data); 
transmit, in response to a receipt of the indication, a request for a second plurality of device attributes identifying the client device on which the application is being used, wherein the second plurality of device attributes is different than the first plurality of device attributes and comprises second device identification data and second user contacts data (see Paragraph [0044-0046], where second plurality of device identifiers generating after a plurality of device identifiers generated form previously received device data); 
and receive, in response to a transmission of the request for the second plurality of device attributes, the second plurality of device attributes (see Paragraph [0044-0046], where receiving second plurality of device identifiers);
 and a control unit, coupled to the storage unit, configured to process the stored instructions to: compare the second plurality of device attributes to the first plurality of device attributes (see Paragraph [0048-0050], where comparing second plurality of device identifier with a rule identifier that device analytic engine previously received device data);
 and determine, based on a comparison of the second plurality of device attributes to the first plurality of device attributes, a device risk score indicating whether the user is authorized to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al do not teach plurality of device attributes comprises first user contact data and second user contact data.
	However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al teach plurality of device attributes comprises first use contact data and second user data (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Regarding claim 18, modified Tarsauliya et al in view of Spencer et al teach a computer system of device fingerprinting as claim 17, Tarsauliya et al teach where wherein the control unit is further configured to process the stored instructions to: determine that the device risk score is equal to or greater than a maximum device risk score threshold value (see Paragraph [0062], where assign a positive or a negative score depending on a value of one or more parameters in device data.); 
and preventing, by the one or more computing devices and in response to determining that the device risk score is equal to or greater than the maximum device risk score threshold value, the user from performing the transaction using the application (see Paragraph [0062], where indicating that the same computing device is attempting to make multiple transaction and determine fraudulent or suspicious device by score).

Regarding claim 19, modified Tarsauliya et al in view of Spencer et al teach a computer system of device fingerprinting as claim 17, Tarsauliya et al teach herein the control unit is further configured to process the stored instructions to: determine that the device risk score is less than a maximum device risk score threshold value and equal to or greater than a minimum device risk score threshold value (see Paragraph [0063-0064], where when the device score is below a configurable threshold, determine as fraudulent computing device. Higher score then configurable threshold, determine as positive device); 
and performing, by the one or more computing devices and in response to determining that the device risk score is less than the maximum device risk score threshold value and equal to or greater than the minimum device risk score threshold value (see Paragraph [0062], where indicating that the same computing device is attempting to make multiple transaction and determine fraudulent or suspicious device by score), a supplemental authentication technique to determine whether the user is authorized to perform the transaction using the application (see Paragraph [0048-0053], where if device analytics module does not determine a match between device identifiers, then device analytic module move next supplemental authentication technique by comparing a different plurality of device data such as customer session identifier, Android identifier, user identifiers and etc.).

Regarding claim 20, modified Tarsauliya et al in view of Spencer et al teach a computer system of device fingerprinting as claim 17, Tarsauliya et al teach wherein: the application is a first application (see Paragraph [0017], where one or more applications in computing devices); 
the client device is a first client device (see Paragraph [0026], where computing device 104F or 104G);
 the indication is a first indication (see Paragraph [0011], where indicated which parameter in the device by rules); 
the transaction is a first transaction (see Paragraph [0014], where conduct legitimate transaction by computing device); 
the device risk score is a first device risk score (see Paragraph [0014], where score based on device analytic engine identified for the computing device); 
and the computer-implemented method further comprises: receiving, at a third time by the one or more computing devices and from a second application, a second indication that the user is attempting to perform a second transaction using the second application on a second client device (see Paragraph [0028] and FIG.2, where 104F or 104G computing devices generating/imitating/transaction after receiving device identifier and device data);
 requesting, by the one or more computing devices and in response to receiving the second indication, a third plurality of device attributes identifying the second client device on which the second application is being used, wherein the third plurality of device attributes is different than the first plurality of device attributes and comprises third device identification data (see Paragraph [0041-0045] and FIG. 2, where computing device 104G or 104F which is second client device, receive device data such as device identifier, user identifier, and other device information when second client device attempting to transaction);
receiving, by the one or more computing devices and in response to requesting the third plurality of device attributes, the third plurality of device attributes (see Paragraph [0044-0046], where receiving one or more plurality of device identifiers);
comparing, by the one or more computing devices, the third plurality of device attributes to the first plurality of device attributes (see Paragraph [0048-0050], where comparing third plurality of device identifier with a rule identifier that device analytic engine previously received device data);
and determining, by the one or more computing devices and based on the comparing the third plurality of device attributes to the first plurality of device attributes, a second device risk score indicating whether the user is authorized to perform the second transaction using the second application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al using third user contacts data to match second client devices.
However, in analogous art, Spencer et al teach same field of control accessing certain devices, based on information matching. Spencer et al teach using third user contacts data to match second client devices (see Paragraph [0086], [0090], and [0166], where after comparing device profile associated with device information and attributes, user information (including username, password, and contact information that collected when user attempted to access) are matching for authorization).
	It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al
using user contact information to matching device.
Motivation as recognized by one of ordinary skill in the art, to do so would restricted accessing based on device type, device information, and user information, remote device owner, type information, service provider information (see Paragraph [0034]). 

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarsauliya et al in view of Spencer et al  and further view of GENTLEMENT et al (US 20220207163 A1).
Regarding claim 4, modified Tarsauliya et al in view of Spencer et al teach computer-implemented method of device fingerprinting as claim 3, Tarsauliya et al teach the performing the supplemental authentication technique comprises: determining, by the one or more computing devices, that a first portion of the first data matches a second portion of the second data (see Paragraph [0044-0046], where second plurality of device identifiers generating after a plurality of device identifiers generated form previously received device data);
and authorizing, by the one or more computing devices and in response to determining that the first portion of the first data matches the second portion of the data, the user to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al and Spencer et al do not teach user contact information comprise emergency contacts.
However, in analogues art, GENTLMENT et al teach same field of access control. GENTLMENT et al teach user contact information comprise emergency contacts (see Paragraph [0142], where including phone number (emergency contacts) associated with user data).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al and further view of GENTLEMEN et al using user contact emergency information.
Motivation as recognized by one of ordinary skill in the art, to do so would collect more detail of information of data (see Paragraph [0142]).

Regarding claim 12, modified Tarsauliya et al in view of Spencer et al teach non-transitory computer readable medium of device fingerprinting as claim 11, Tarsauliya et al teach the performing the supplemental authentication technique comprises: determining, by the one or more computing devices, that a first portion of the first data matches a second portion of the second data see Paragraph [0044-0046], where second plurality of device identifiers generating after a plurality of device identifiers generated form previously received device data);
and authorizing, by the one or more computing devices and in response to determining that the first portion of the first data matches the second portion of the data, the user to perform the transaction using the application (see Paragraph [0048-0050], where determine device identifier is the device identifier associated with the customer session identifier parameter in device data and produce device score to determine whether computing device is allow/deny).
Tarsauliya et al and Spencer et al do not teach user contact information comprise emergency contacts
However, in analogues art, GENTLMENT et al teach same field of access control. GENTLMENT et al teach user contact information comprise emergency contacts (see Paragraph [0142], where including phone number (emergency contacts) associated with user data).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Tarsauliya et al to incorporate the teaching of Spencer et al and further view of GENTLEMEN et al using user contact emergency information.
Motivation as recognized by one of ordinary skill in the art, to do so would collect more detail of information of data (see Paragraph [0142]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al (US 20140122720 A1) disclosed Computationally implemented methods and systems include acquiring an offer to facilitate execution of one or more services that utilize a particular portion of a device, in exchange for access to the particular portion of the device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499